Citation Nr: 1042964	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).

(The issues of entitlement to service connection for a 
respiratory disorder, claimed as chronic obstructive pulmonary 
disease, to include as secondary to service-connected left lower 
lung lobe disorder, residual of asbestosis, and asbestos exposure 
is discussed in a separate and distinct decision issued by the 
Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1964 
and from January 1967 to April 1984.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  
This case was remanded by the Board in May 2009 for additional 
development.

In an October 2010 letter, the Veteran raised the issue of 
entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran seeks entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities.  Entitlement to TDIU is warranted if the Veteran 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  In such an 
instance, if there is only one service-connected disability, it 
must be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  Id.

This claim has been previously denied as the Veteran did not meet 
these percentage criteria.  However, in a separate decision 
issued by the Board, service connection has been granted for a 
respiratory disorder, claimed as chronic obstructive pulmonary 
disease (COPD).  Depending on the rating assigned by the RO for 
the respiratory disorder, the Veteran may now meet the criteria 
for entitlement to TDIU.  Accordingly, the TDIU claim is 
inextricably intertwined with the respiratory disorder issue and 
must be remanded, pending the assignment of an initial disability 
rating for the Veteran's respiratory disorder.

Accordingly, the case is remanded for the following action:

After a rating has been assigned for the 
Veteran's service-connected respiratory 
disorder, claimed as COPD, the RO must re-
adjudicate the claim of TDIU.  While this 
re-adjudication is pending, the RO should 
undertake any additional development which it 
deems to be necessary.  Thereafter, if the 
claim on appeal remains denied, the Veteran 
must be provided a supplemental statement of 
the case.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


